Citation Nr: 1311649	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction in disability for the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent was proper. 

2.  Entitlement to an increased disability rating in excess of 10 percent for post-operative patellofemoral joint syndrome of the right knee. 

3.  Entitlement to an initial compensable disability rating for postoperative scar of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1998 to April 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By a June 2007 rating action, the RO, in part, granted service connection for postoperative scar of the right knee; an initial noncompensable disability rating was assigned, effective April 18, 2007 - the date of a VA QTC examination report showing that the Veteran had a post-operative scar of the right knee.  The RO also proposed to reduce the Veteran's disability rating for his service-connected patellofemoral joint syndrome of the right knee from 20 to 10 percent.  The Veteran appealed the RO's assignment of an initial noncompensable disability rating of the scar of the right knee. 

By a September 2007 rating action, the RO effectuated the reduction of the service-connected patellofemoral joint syndrome of the right knee from 20 to 10 percent.  The 10 percent rating became effective January 1, 2008.  The Veteran appealed both the propriety of the RO's reduction of the service-connected post-operative patellofemoral joint syndrome of the right knee disability from 20 to 10 percent, as well as the assignment of a 10 percent disability rating assigned effective January 1, 2008.  (See VA Form 9s, received by the RO in March 2009). 

The Board notes that in Statements and Supplemental Statements of the Case issued throughout the appeal the RO addressed, in part, the issues of entitlement to an increased rating in excess of 10 percent for the service-connected patellofemoral joint syndrome of the right knee and entitlement to an initial compensable disability rating for a right knee scar.  In a January 2012 remand, the Board instructed that the Appeals Management Center (AMC) must correctly identify the issue of the propriety of the reduction of the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent as being on appeal in a Supplemental Statement of the Case and afford the Veteran a meaningful opportunity to respond.  

In addition, the issue of entitlement to an initial compensable rating for a scar of the right knee was not addressed either by the Veteran or his representative during the October 2011 hearing before the undersigned.  This issue was addressed by the RO in a January 2009 Statement of the Case.  On VA Form 9s, received by the RO in March 2009, the Veteran checked the box that read "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me."  In a recent case, the United States Court of Appeals for Veterans Claims (Court) noted that in the absence of a clear waiver on the record, the Board must abide by the Form 9 box that the appellant checked.  Evans v. Shinseki, 2011 WL 259188 (2011).  Thus, in the absence of any clear written indication from the Veteran reflecting his desire to withdraw the issue of entitlement to an initial compensable rating for a right knee scar, it remains in appellate status and has been considered by the Board in the current appeal. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2012, the Board remanded the Veteran's appeal in order to comply with its January 2012 remand directives wherein the Board requested the issues on appeal be properly addressed, to include the provisions of 38 C.F.R. §§ 3.105(e) and 3.344 which are relevant to the issue of whether the reduction in the disability rating assigned for the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent was proper.  The Board found that remand was required because the Supplemental Statement of the Case issued in September 2012 did not provide the provisions of 38 C.F.R. §§ 3.105(e) and 3.344.  

However, in its October 2012 remand, the Board gave the following instruction: 

Issue a SSOC to the Veteran and his representative that addresses the issues on appeal.  The RO must discuss the provisions of 38 C.F.R. §§ 3.105(e) and 3.344 in addressing the issue of whether a reduction in disability for the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent was proper.  The Veteran must be provided an opportunity to respond.

In the Supplemental Statement of the Case issued in January 2013, although the provisions of 38 C.F.R. §§ 3.105(e) and 3.344 were provided, they were not discussed as directed by the Board.  Rather, only the medical evidence used in the rating reduction was discussed and it was found that the criteria for a 20 percent disability rating were not met.  

The Board notes that § 3.105(e) sets forth certain procedural actions that must be followed when the RO reduces a disability rating.  As for § 3.344, this section provides the substantive requirements that need to be met in order for a rating reduction to be valid.  Merely setting forth these provisions in the "Pertinent Laws; Regulations; Rating Schedule Provisions" section of the Supplemental Statement of the Case does not meet the Board's instruction that these provisions be discussed.  

Furthermore, the October 2012 Board remand instructed that the Veteran's representative be given an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the claims on appeal.  Although the AMC recognized this instruction in the Supplemental Statement of the Case, there is nothing of record to indicate that the Veteran's representative was actually provided an opportunity to respond.

Thus, remand is necessary to ensure compliance with its prior remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Supplemental Statement of the Case to the Veteran and his representative that addresses the issues on appeal.  The AMC must discuss the provisions of 38 C. F. R. §§ 3.105(e) and 3.344 in addressing the issue of whether a reduction in disability for the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent was proper.  The Veteran must be provided an opportunity to respond. 

2.  Prior to recertifying the appeal to the Board, the AMC must afford the Veteran's representative an opportunity to review the claims file and complete a VA Form 646 or equivalent written argument on the issues on appeal.

3.  Thereafter, after an appropriate period of time has been allowed for a response, the Veteran's claims should be returned to this Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


